DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao CN109243368A (cited by the Applicant on IDS filed on 06/25/2021 (see English Translation provided by the Examiner), hereinafter Gao) in view of Jo et al. U.S. Patent Publication No. 2005/0270205.
a pixel driving circuit, comprising: a driving circuit configured to drive a light-emitting device to emit light (Figure 2, M1 and OLED), the driving circuit comprising a control terminal connected to an initial voltage input terminal (Figure 2, Data and A), a first terminal connected to a first power supply voltage input terminal (Figure 2, M1 and Vdd or Vss), and a second terminal connected to the light-emitting device (Figure 2, M1 and OLED); a first data writing circuit connected between the initial voltage input terminal and the control terminal of the driving circuit and configured to write, under control of a control signal inputted to a control terminal of the first data writing circuit, an initial voltage into the control terminal of the driving circuit (Figure 2, Data, M5 and Cb); a second data writing circuit connected between a data signal input terminal and the control terminal of the driving circuit (Figure 2, Ref, M4, Gate(n+1) and A, where translation mentions that Vref=Vdata for maximum brightness (page 6 of translation))and configured to store, under control of a control signal inputted to a control terminal of the second data writing circuit, a voltage difference between an initial grayscale voltage and the initial voltage (Figure 2, Data, Ref and Cb, where Data comprises grayscale voltage and Vref=Vdata), and to couple, under control of the control signal inputted to the control terminal of the second data writing circuit, a display grayscale voltage with the voltage difference, so that a voltage of the control terminal of the driving circuit is coupled to a superposition of the display grayscale voltage and the voltage difference (Figure 2, Data, Ref and Cb where Cb is ; and a storage circuit electrically connected to the second data writing circuit and configured to store a driving voltage of the driving circuit (Figure 2, Cst), wherein the initial voltage comprises a first set voltage and a second set voltage greater than the first set voltage (Figure 2, Vdata, where Vdata comprises a plurality of ranges of grayscale (e.g., low grayscale, middle grayscale and high grayscale)), the initial voltage is the first set voltage, if a display grayscale is smaller than a preset grayscale (for low gray values), the initial voltage is the second set voltage if the display grayscale is greater than the preset grayscale (for high gray values), and the preset grayscale ranges from a minimum display grayscale to a maximum display grayscale (low and high gray values).
Gao does not appear to specifically disclose minimum display grayscale to a maximum display grayscale.
However, in a related field of endeavor, Jo teaches an OLED pixel circuit (figure 3) and further teaches minimum display grayscale to a maximum display grayscale ([0061], voltage of the data reaches a voltage approximately equal to the pre-charge voltage Vpre. [0063], pre-charge voltage according to the grayscale data d1 to dn (multiple grayvalues)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an initial voltage or pre-charge according to the grayscale data with the benefit that charge quantity Qd of the data line 103 

Consider claim 2, Gao and Jo teach all the limitations of claim 1. In addition, Gao teaches the first data writing circuit comprises a first transistor, and the first transistor has a gate electrode electrically connected to a first scan signal input terminal, a first electrode electrically connected to the initial voltage input terminal, and a second electrode electrically connected to the control terminal of the driving circuit (Figure 2, M5, Data, Gate(n) and A), wherein the second data writing circuit comprises a data transmission sub-circuit and a voltage coupling sub-circuit, the data transmission sub-circuit has a control terminal electrically connected to a second scan signal input terminal, a first terminal electrically connected to the data signal input terminal, and a second terminal electrically connected to a first terminal of the voltage coupling sub- circuit (Figure 2, M4, Ref, Gate(n+1) and B, Vref=Vdata)), and the data transmission sub-circuit is configured to transmit the grayscale voltage to the first terminal of the voltage coupling sub-circuit (Figure 2, Vef=Vdata, where Data comprises grayscale voltage and Ref is transmitted to Cb. See also Jo’s [0063]), and the voltage coupling sub-circuit has a second terminal electrically connected to the control terminal of the driving circuit (Figure 2, Cb and A), and the voltage coupling sub-circuit is configured to couple the grayscale voltage of the first terminal of the voltage coupling sub-circuit with an initial voltage of the second terminal of the voltage coupling sub-circuit (Figure 2, Cb, Data and Ref), so that a voltage of the second terminal of the voltage coupling sub-circuit is coupled to a superposition of the grayscale voltage and the initial voltage (Figure 2, Data, Ref and Cb where Cb is coupled to M1. Translation mentions that point A becomes Vdata+Vref*C2/(C2+C1) (page 6)).

Consider claim 3, Gao and Jo teach all the limitations of claim 2. In addition, Gao teaches the data transmission sub-circuit comprises a second transistor (Figure 2, M4), and the second transistor has a gate electrode electrically connected to the second scan signal input terminal (Figure 2, Gate(n+1)), a first electrode electrically connected to the data signal input terminal (Figure 2, Ref, where Vref=Vdata), and a second electrode electrically connected to the first terminal of the voltage coupling sub-circuit (Figure 2, B).

Consider claim 4, Gao and Jo teach all the limitations of claim 2. In addition, Gao teaches the voltage coupling sub-circuit comprises a first capacitor, and the first capacitor has a first electrode electrically connected to the second terminal of the data transmission sub-circuit (Figure 2, Cb and B), and a second electrode electrically connected to the control terminal of the driving circuit (Figure 2, Cb and A).

the storage circuit comprises a second capacitor, and the second capacitor has a first electrode electrically connected to a first reference voltage input terminal (Figure 2, Cst and Vdd), and a second electrode electrically connected to the first terminal of the voltage coupling sub-circuit (Figure 2, Cst and Cb).

Consider claim 6, Gao and Jo teach all the limitations of claim 1. In addition, Gao teaches the driving circuit comprises a third transistor, and the third transistor has a gate electrode connected to the driving voltage (Figure 2, M1 and A), a first electrode electrically connected to a first power supply voltage input terminal (Figure 2, M1 and Vdd or Vss), and a second electrode electrically connected to the light-emitting device (Figure 2, M1 and OLED).

Consider claim 8, Gao and Jo teach all the limitations of claim 1. In addition, Gao teaches a driving method for a pixel driving circuit, the pixel driving circuit comprising a driving circuit (Figure 2, M1), a first data writing circuit (Figure 2, M5), a second data writing circuit (Figure 2, M4), and a storage circuit (Figure 2, Cst), the driving circuit comprising a control terminal connected to an initial voltage input terminal (Figure 2, M1, A and Data), a first terminal connected to a first power supply voltage input terminal (Figure 2, M1 and Vdd or Vss), and a second terminal connected to a light-emitting device (Figure 2, M1 and OLED), the driving method for the pixel driving circuit comprising: in a first phase, inputting a control signal to a control terminal of the first data writing circuit to control the first data writing circuit to be turned on to write an initial voltage to a control terminal of the driving circuit (Figure 2, when M5 is ON), and inputting a control signal to a control terminal of the second data writing circuit to control the second data writing circuit to be turned on to store a voltage difference between an initial grayscale voltage and the initial voltage (Figure 2, when M4 is ON, where Vref=Vdata (see page 6 of translation)); in a second phase, inputting a control signal to the control terminal of the second data writing circuit to control the second data writing circuit to be turned on (Figure 2, when M4 is ON) to couple a display grayscale voltage with the voltage difference, so that a voltage of the control terminal of the driving circuit is coupled to a superposition of the display grayscale voltage and the voltage difference ((Figure 2, Data, Ref and Cb where Cb is coupled to M1. Translation mentions that point A becomes Vdata+Vref*C2/(C2+C1), where Data comprises grayscale voltage); and in a third phase, turning on the driving circuit under control of the control terminal of the driving circuit, so as to drive the light-emitting device to emit light (when current flows through OLED and M1), wherein the initial voltage comprises a first set voltage and a second set voltage greater than the first set voltage (Figure 2, Vdata, where Vdata comprises first and second range of grayscale (e.g., low grayscale, middle grayscale and high grayscale)), the initial voltage is the first set voltage, based on a display grayscale being smaller than a preset grayscale, or is the second set voltage based on the display grayscale being greater than the preset grayscale (low and high grayscale), and the preset grayscale ranges from a minimum display grayscale to a maximum display grayscale (low and high grayscale).
Gao does not appear to specifically disclose minimum display grayscale to a maximum display grayscale.
However, in a related field of endeavor, Jo teaches an OLED pixel circuit (figure 3) and further teaches minimum display grayscale to a maximum display grayscale ([0061], voltage of the data reaches a voltage approximately equal to the pre-charge voltage Vpre. [0063], pre-charge voltage according to the grayscale data d1 to dn (multiple grayvalues)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an initial voltage or pre-charge according to the grayscale data with the benefit that charge quantity Qd of the data line 103 reaches a predetermined value according to the pre-charge voltage Vpre as suggested by Jo in [0061].

Consider claim 10, Gao and Jo teach all the limitations of claim 8. 
Gao does not appear to specifically disclose wherein the initial grayscale voltage comprises a third set voltage and a fourth set voltage smaller than the third set voltage, the initial grayscale voltage is the third set voltage if a display grayscale is smaller than a preset grayscale, the initial grayscale voltage is the fourth set voltage if the display grayscale is greater than the preset grayscale, and the preset grayscale ranges from a minimum display grayscale to a maximum display grayscale.
However, Jo teaches wherein the initial grayscale voltage comprises a third set voltage and a fourth set voltage smaller than the third set voltage, the initial grayscale voltage is the third set voltage based on a display grayscale being smaller than a preset grayscale (([0061], voltage of the data reaches a voltage approximately equal to the pre-charge voltage Vpre. [0063], pre-charge voltage according to the grayscale data d1 to dn, where low gray values are smaller than middle gray values), or is the fourth set voltage based on the display grayscale being greater than the preset grayscale, and the preset grayscale ranges from a minimum display grayscale to a maximum display grayscale (([0061], voltage of the data reaches a voltage approximately equal to the pre-charge voltage Vpre. [0063], pre-charge voltage according to the grayscale data d1 to dn, where high gray values are greater than middle gray values).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an initial voltage or pre-charge according to the grayscale data with the benefit that charge quantity Qd of the data line 103 reaches a predetermined value according to the pre-charge voltage Vpre as suggested by Jo in [0061].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao and Jo as applied to claim 1 above, and further in view of Tamura U.S. Patent Publication No. 2020/0203464 (hereinafter Tamura).
Consider claim 7, Gao and Jo teach all the limitations of claim 1. In addition, Gao teaches the light-emitting device has a second electrode electrically connected to a second power supply voltage input terminal (Figure 2, OLED and Vdd).
Gao and Jo do not appear to specifically disclose a fourth transistor, wherein the fourth transistor has a gate electrode electrically connected to a third scan signal input terminal, a first electrode electrically connected to a second reference voltage input terminal, and a second electrode electrically connected to a first electrode of the light-emitting device.
However, in a related field of endeavor, Tamura teaches an OLED pixel in figure 2 and further teaches a fourth transistor, wherein the fourth transistor has a gate electrode electrically connected to a third scan signal input terminal, a first electrode electrically connected to a second reference voltage input terminal, and a second electrode electrically connected to a first electrode of the light-emitting device (Figure 2, transistor 25, reference 35, scan 33 and OLED 21).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide transistor 25 as taught by Tamura with the benefit that transistor should control pixel such that the organic EL element 21 does not emit light in the non-light emitting period of the organic EL element as suggested by Tamura in [0077].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Gao).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621